CURTIS, J.
This action is referred to in the opinion this day filed in the ease of McArthur v. Mt. Shasta Power Corp. (Sac. No. 4765), ante, p. 704 [45 Pac. (2d) 807], and is a companion case to the Anna McArthur case. Respondent’s lands front on Pittville Pool and are located on the same side of said pool as the Anna McArthur lands, and between the two parcels of Anna McArthur lands involved in her said action against the appellant herein.  The same factual situation exists in this case as was presented in the Anna McArthur case. For this reason the decision in this case must be the same as that rendered and filed in the Anna McArthur case. Upon-the authority of that case the judgment in the present action is reversed and the case is remanded for a new trial on the issue of damages alone, in accordance with the views expressed in *766the opinion this day filed in the case of McArthur v. Mt. Shasta Power Corp., Sac. No. 4765. Each party to pay his own costs.
Shenk, J., Waste, C. J., Thompson, J.. Spence, J., pro tem., and Nourse, J., pro tem., concurred.
Rehearing denied.